DETAILED ACTION
This office action is responsive to communications filed on December 15, 2021.  Claims 1, 17, 21 and 30 have been amended.  Claims 1-30 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitations “transmitting, based at least in part on a channel measurement of the first cell satisfying a threshold, at least one random access channel procedure (RACH) message, associated with a RACH procedure, on the first cell; and receiving, based at least in part on the channel measurement of the first cell not satisfying the threshold”.  Claim 30 recites similar limitations.  Based on the antecedent basis of “a channel measurement” and “the channel measurement”, these two and the same channel measurement “not satisfying the threshold”.  Thus, claims 17 and 30 are indefinite because it is unclear how a state wherein the channel measurement simultaneously does and does not satisfy the threshold is possible.  Claims 18-20 depend from claim 17 and inherit the same deficiencies.  Accordingly, they are rejected based on the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2019/0150107) in view of Wang et al. (US 2021/0153253).
	
Regarding Claim 17, Tang teaches a method of wireless communication performed by a user equipment (UE), comprising:
receiving system information for a first cell on a second cell, wherein the UE is camped on the second cell (“the high-frequency base station may be denoted as the first base station, the high-frequency cell may be denoted as the first cell, the low-frequency base station may be denoted as the second base station and the low-frequency cell may be denoted as the second cell” – See [0067]; “the system information or paging information of the second cell may be periodically broadcast, and may be acquired by the first base station from the second base station through an X2 interface or an interface with a function as same as or similar to that of the X2 interface” – See [0084]; “the first base station may also pre-configure the system information and paging information of the second cell for periodic broadcast in the first cell” – See [0087]; “the terminal, when being located within the coverage of the first base station, may … after downlink synchronization with the first cell, camp in the first cell” – See [0088]; The UE receives system information for a low frequency cell (first cell) on a high frequency cell (second cell), wherein the UE is camped on the high frequency cell (second cell)), and 
wherein the first cell is associated with a lower frequency than the second cell (As shown above, the first cell is a low frequency cell and the second cell is a high frequency cell).
Tang does not explicitly teach transmitting, based at least in part on a channel measurement of the first cell satisfying a threshold, at least one random access channel procedure (RACH) message, associated with a RACH procedure, on the first cell; and receiving, based at least in part on the channel measurement of the first cell not satisfying the threshold, at least another RACH message, associated with the RACH procedure, on the second cell, wherein the first cell is established as a time division duplexing serving cell or a frequency division duplexing serving cell of the UE.
However, Wang teaches transmitting, based at least in part on a channel measurement of the first cell satisfying a threshold, at least one random access channel procedure (RACH) message, associated with a RACH procedure, on the first cell; and receiving, based at least in part on the channel measurement of the first cell not satisfying the threshold, at least another RACH message, associated with the RACH procedure, on the second cell (“NR architecture is being discussed in 3GPP. In the current concept, gNB denotes NR BS, where one NR BS may correspond to one or more transmission/reception points. As the low carrier frequency bands were already deployed with 2G, 3G and 4G wireless communication systems, NR will be deployed at relatively higher frequencies than LTE, e.g., above 6 GHz, where it is known to have more challenging propagation conditions such as a higher penetration loss” – See [0004]; “For solving this, NR introduced a Supplementary UpLink (SUL) carrier for an NR cell, that is, an NR cell may have a SUL carrier plus an NR UL carrier. The SUL carrier may be understood to be a low frequency carrier” – See [0005]; “The random access procedure may be understood to refer to for example, to the Random Access procedure as described, for example in 3GPP TS 38.321, v. 15.2.0. The expression “during the random access procedure” may be understood to comprise, for example, anytime between the initialization of the procedure prior to the preamble transmission, which takes place with the Message 1 (Msg 1) and until the procedure may be considered completed, which may be either Message 2 (Msg 2), or Message 4 (Msg4)” – See [0072]; “In this Action 302, the wireless device 130 determines, given the first uplink carrier 141 in use during the random access procedure to the cell 120 served by the network node 110 operating in the wireless communications network 100, whether or not the second uplink carrier 142 is to be used during the random access procedure to the cell 120, instead of the first uplink carrier 141” – See [0074]; “the first uplink carrier 141 may be the NUL carrier, and the second uplink carrier 142 may be the SUL carrier” – See [0077]; “According to a third criterion, in some embodiments, the determining in this Action 302 may be based one at least one of: a) a first load in the first uplink carrier 141 and a second load in the second uplink carrier 142; b) a strength, that is, a first strength, e.g., RSRP, of a downlink carrier 143 in the cell 120; and c) a first quality, e.g., RSRQ, of the first uplink carrier 141 and a second quality in the second uplink carrier 142” – See [0086]; “The RACH load may be periodically measured on each carrier and signaled to the wireless device 130 in the DL by the network node 110, e.g., a gNB. The wireless device 130 may then be able to reselect the carrier during the ongoing RA procedure based on both the RACH load and the DL RSRP. In one case, the wireless device 130 may select the NUL carrier in case the DL RSRP is above the predefined threshold and the RACH load on the NUL carrier is below a predefined threshold. In another case, the wireless device 130 may consider only the RACH load on the carriers. In this case, the wireless device 130 may reselect carrier for RACH accesses based only on the RACH load, that is, the wireless device 130 may reselect NUL carrier for the next RACH accesses when the SUL carrier has high RACH load” – See [0087]; Based on whether a signal 
wherein the first cell is established as a time division duplexing serving cell or a frequency division duplexing serving cell of the UE (“The wireless communications network 100 may support other technologies such as, particularly, Long-Term Evolution (LTE) system, LTE-Advanced/LTE-Advanced Pro, e.g. LTE Frequency Division Duplex (FDD), LTE Time Division Duplex (TDD)” – See [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang to transmit, based at least in part on a channel measurement of the first cell satisfying a threshold, at least one random access channel procedure (RACH) message, associated with a RACH procedure, on the first cell; and receive, based at least in part on the channel measurement of the first cell not satisfying the threshold, at least another RACH message, associated with the RACH procedure, on the second cell, wherein the first cell is established as a time division duplexing serving cell or a frequency division duplexing serving cell of the UE.  Motivation for doing so would be to improve success rates for random access and decrease random access delay by allowing different carriers/cells to be selected for performing random access (See Wang, [0032]).

Regarding Claim 18, Tang in view of Wang teaches the method of Claim 17.  Tang further teaches that the system information for the first cell is received with system information for the second cell (“The downlink control signaling may include downlink control signaling, for example, system information and paging information, of the low-frequency cell and a high-frequency cell” – See [0064]; 

Regarding Claim 19, Tang in view of Wang teaches the method of Claim 17.  Tang further teaches configuring the first cell as a secondary cell of the UE based at least in part on a blind handover (“In S204, the terminal determines one or more second cells using the second frequency band as (a) target cell(s) according to the first indication information” – See [0091]; See also Fig. 2; A blind handover is considered to be a handover that is performed without the network receiving measurement reports from the UE.  As shown in Fig. 2, the UE determines a handover target/secondary cell on its own in step 204 without reporting any measurement information).

Regarding Claim 20, Tang in view of Wang teaches the method of Claim 17.  Wang further teaches that the first cell and the second cell are configured as frequency division duplexed carriers with respective uplinks and respective downlinks (“The wireless communications network 100 may support other technologies such as, particularly, Long-Term Evolution (LTE) system, LTE-Advanced/LTE-Advanced Pro, e.g. LTE Frequency Division Duplex (FDD), LTE Time Division Duplex (TDD)” – See [0055]; The first and second cells may use FDD).

Claim 30 is rejected based on reasoning similar to Claim 17.

Allowable Subject Matter
Claims 1-16 and 21-29 are allowed.

Response to Arguments
On page 12 of the remarks, Applicant argues in substance that Tang, Basu Mallick and Lee do not teach “performing a random access channel (RACH) procedure using the first cell and the second cell while the UE acquires a synchronization signal block for the first cell, wherein the performing the RACH procedure includes accessing, based at least in part on whether a channel measurement of the first cell or the second cell satisfies a threshold, an uplink of the first cell, using the system information for the first cell, to transmit at least one RACH message, associated with the RACH procedure, on the first cell, and a downlink of the second cell to receive at least another RACH message, associated with the RACH procedure, on the second cell”, as recited in independent claims 1 and 21.  Applicant’s arguments have been fully considered and are persuasive.  The rejection of Claims 1 and 21 has been withdrawn. 

On pages 12-13 of the remarks, Applicant argues in substance that Tang, Basu Mallick and Lee do not teach “transmitting, based at least in part on a channel measurement of the first cell satisfying a threshold, at least one random access channel procedure (RACH) message, associated with a RACH procedure, on the first cell; and receiving, based at least in part on the channel measurement of the first cell not satisfying the threshold, at least another RACH message, associated with the RACH procedure, on the second cell,” as recited in independent claims 17 and 30.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Wang reference.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478